Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 1 of 8 PageID #: 1334




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

  KENNETH FITCH, ESTATE OF DIANNE :
  L. FITCH,                         :
              Plaintiffs,           :
                                    :
         v.                         :                          C.A. No. 18-214JJM
                                    :
  FEDERAL HOUSING FINANCE           :
  AGENCY, FEDERAL NATIONAL          :
  MORTGAGE ASSOCIATION, WELLS       :
  FARGO BANK, N.A., HARMON LAW      :
  OFFICES, P.C., 266 PUTNAM AVENUE, :
  LLC, RUSHMORE LOAN                :
  MANAGEMENT SERVICES, LLC,         :
  US BANK NATIONAL ASSOCIATION :
  AS TRUSTEE FOR RMAC TRUST,        :
  SERIES 2016-CTT,                  :
              Defendants.           :

                                      MEMORANDUM AND ORDER

  PATRICIA A. SULLIVAN, United States Magistrate Judge.

          Now pending before the Court is the motion for protective order (ECF No. 100) of

  Defendants Federal Housing Finance Agency (“FHFA”) and Federal National Mortgage

  Association (“FNMA”). The motion asks the Court to preclude Plaintiffs1 from pursuing

  discovery from FHFA and FNMA in aid of Plaintiff’s opposition to the motion for partial

  summary judgment of Defendant 266 Putnam Avenue, LLC (“266 Putnam”) pursuant to Fed. R.

  Civ. P. 56(d). For the reasons that follow, the motion for protective order is granted in part and

  denied in part without prejudice. Because this determination impacts the due date for Plaintiffs’



  1
   Plaintiffs are Kenneth Fitch and the Estate of his deceased wife, Dianne Fitch. ECF No. 60.
  Apparently, only Dianne was the borrower on the mortgage loan in issue, although Kenneth signed the
  mortgage as a “non-vested spouse.” ECF Nos. 96-1 at 3; 96-4; 96-5; 96-6. However, Kenneth is
  Dianne’s administrator. ECF No. 60 ¶ 17. Because it is not relevant to the matter in issue on the motion
  for protective order, in the interest of simplicity, the Court uses “Plaintiffs” to refer to both or either of the
  Plaintiffs.
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 2 of 8 PageID #: 1335




  opposition to 266 Putnam’s motion for summary judgment, the Court further orders that the

  Plaintiffs’ opposition is due on June 21, 2021, and 266 Putnam’s reply is due on July 2, 2021.

  I.      BACKGROUND

          Prior to July 28, 2017, Plaintiffs owned the real estate in issue (“Real Estate”). ECF No.

  60 ¶ 1.2 On December 31, 2009, Plaintiffs entered into a mortgage securing a loan from

  Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) in the amount of $96,648. Id. ¶¶ 66-67. At

  some point, Plaintiffs defaulted on their obligation to pay; Wells Fargo’s notice of default is

  dated August 16, 2016. Id. ¶ 137. On March 22, 2017, record title to the mortgage was assigned

  by Wells Fargo to FNMA; the assignment was filed in the land records on April 3, 2017. Id. ¶

  69; ECF No. 60-2. The foreclosure sale of the Real Estate took place on July 28, 2017, by which

  FNMA gave a foreclosure deed to 266 Putnam’s predecessor in interest in consideration for

  $188,000. Id. ¶¶ 86-92. The foreclosure deed vesting record title in 266 Putnam was filed in the

  land records on October 15, 2017. Id. ¶ 94.

          The wrinkle revealed by the pleadings is that Plaintiffs also allege that, two days before

  the foreclosure sale, on July 26, 2017, the “mortgage loan” was sold by FNMA to Defendant

  U.S. Bank/Rushmore,3 while Defendant Wells Fargo continued to be the servicer. ECF Nos. 60

  ¶¶ 73-74; 60-3. As evidence, Plaintiffs attached a “notice of sale of ownership of mortgage

  loan” as Exhibit C to the amended complaint. ECF No. 60-3. After 266 Putnam’s partial

  summary judgment motion was filed, Plaintiffs invoked Fed. R. Civ. P. 56(d) and served


  2
   The original complaint was amended by the filing of the Amended Complaint, ECF No. 60, on January
  14, 2020. The material allegations pertinent to this memorandum and order in both pleadings are
  substantially the same. In the interest of brevity, except as specifically indicated, the citations in the text
  are from the Amended Complaint.
  3
   Defendants “Rushmore Loan Management Services, LLC and U.S. Bank National Association as
  Trustee for RMAC Trust, Serios 2016-CTT” are affiliated entities that are referred to as “U.S.
  Bank/Rushmore.”

                                                         2
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 3 of 8 PageID #: 1336




  sweeping document requests on FNMA and Fed. R. Civ. P. 30(b)(6) deposition notices on

  FNMA and FHFA focused on whether FNMA was undisputedly the mortgagee on the day of the

  foreclosure sale. Buttressing this wave of foundational discovery, Plaintiffs filed various

  motions to extend time, continuing a pattern that had led to delay of this matter. FNMA and

  FHFA responded with the instant motion for protective order.

          Two matters affect the procedural background that are material to the Court’s approach to

  the motion for protective order.

          First, looming large in the background is that a pivotal legal issue – the constitutionality

  of a non-judicial foreclosure (which is what happened here) by FNMA while it is under

  conservatorship by FHFA – is currently framed by another set of cases, which are briefed,

  recently argued, and awaiting decision by the First Circuit. See, e.g., Montilla v. Fed. Nat’l

  Mortg. Ass’n, 18-cv-00632-WES-LDA (D.R.I. May 26, 2020), appeal docketed, No. 20-1673

  (1st Cir. July 20, 2020); Sisti v. Fed. Hous. Fin. Agency, 324 F. Supp. 3d 273 (D.R.I. 2018),

  appeals docketed, No. 20-2025 (1st Cir. Nov. 6, 2020), No. 20-2026 (1st Cir. Nov.13, 2020).

  Although the parties here have never moved to stay this case while Sisti and Montilla have been

  awaiting decision, 266 Putnam’s summary judgment motion expressly reserves its right to move

  on Plaintiffs’ due process argument, making clear that it may supplement the motion, depending

  on the outcome of these appeals. This still unresolved question of law has affected the pace of

  this case.

          Second, this case was filed on April 19, 2018. At the Fed. R. Civ. P. 16 conference held

  on December 7, 2018, the Court set the pretrial schedule, ordering Plaintiffs to amend their

  complaint within thirty days (by January 6, 2019) and ordering all parties to complete fact

  discovery by July 8, 2019 – the latter order applies to all parties then joined (that is, Plaintiffs,



                                                     3
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 4 of 8 PageID #: 1337




  Wells Fargo, FHFA, FNMA and 266 Putnam). Plaintiffs did not comply with the order promptly

  to file the Amended Complaint; that was not done for more than another year.4 And despite

  being fully aware of the July 26, 2017, sale of the “mortgage loan” to Defendant U.S.

  Bank/Rushmore, as well as having alleged in their original pleading that they seek to challenge

  FNMA’s status as the mortgagee two days later, on the date of the foreclosure sale, ECF No. 1 ¶

  59, Plaintiffs sought no discovery at all during the Court-ordered period, which ended almost two

  years ago. Nor have they asked the Court to extend the fact discovery period. Instead, this case

  has been characterized by many Plaintiff-initiated extension motions (more than twenty), as well

  as some initiated by various of the Defendants (for example, three by 266 Putnam), affecting

  virtually every issue in the case5 and resulting in substantial Court-sanctioned delay. Meanwhile,

  as confirmed by the Court during the hearing before me, this pattern of delay has and continues

  to inflict material prejudice on 266 Putnam, which paid a substantial sum ($188,000) for the Real

  Estate in 2017 and since has shouldered the financial burdens (taxes and utilities) associated with

  it, ECF No. 98 at 3 n.1, while Plaintiff Kenneth Fitch has benefited from the delay, continuing to

  live in the Real Estate and paying nothing.

  II.    LAW, ANALYSIS AND DETERMINATION




  4
   Plaintiff moved to extend the deadline to file an amended complaint four times; all such motions were
  granted by the Court, ultimately resetting the deadline to February 4, 2019. ECF Nos. 38-41. After that
  and until December 16, 2019, the Court’s deadline was ignored. Then, by text order dated December 16,
  2019, the Court again ordered that an amended pleading be filed in thirty days. The Amended Complaint
  was finally filed in January 2020.
  5
   Some of these motions were assented to by other parties; some were not; some were vigorously resisted;
  virtually all were granted.


                                                     4
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 5 of 8 PageID #: 1338




          Plaintiffs are seeking now, almost two years after the close of fact discovery, to engage in

  broad ranging discovery, which sounds more like a judicially proscribed fishing expedition,6 to

  overturn every rock and pebble under which they might find something bearing on the ownership

  or servicing or anything else related to the mortgage or related loan. Such disregard of the

  Court’s Fed. R. Civ. P. 16 scheduling order justifies the issuance of a protective order. E.g.,

  Healy v. U.S. Bank, N.A. for LSF9 Master Participation Tr., C.A. No. 16-11996-GAO, 2018 WL

  3733934, at *1 (D. Mass. Aug. 3, 2018) (discovery requests served on the brink of close of

  scheduled fact discovery period untimely; motion for a protective order granted); see Wai Feng

  Trading Co. Ltd v. Quick Fitting, Inc., No. CV 13-33S, 2016 WL 4184014, at *1 (D.R.I. June

  14, 2016) (discussing court’s duty to police fact discovery consistent with Rules 1 and 26(b)).

  To the extent that Plaintiffs now seek to plow deeply into factual matters that were framed by

  their original 2018 pleading, in derogation of the Court’s pretrial scheduling order, the motion

  for protective order should be and is granted.

          Plaintiffs attempt to sidestep this problem by invoking Fed. R. Civ. P. 56(d), which

  permits the Court to allow discovery of “facts essential to justify [their] opposition” that they are

  otherwise unable to present. Fed. R. Civ. P. 56(d). However, it is well settled that a court may

  deny Fed. R. Civ. P. 56(d) discovery “if it concludes that the party opposing summary judgment

  is unlikely to garner useful evidence from supplemental discovery.” Troiano v. Aetna Life Ins.

  Co., 844 F.3d 35, 45 (1st Cir. 2016) (quoting Hicks v. Johnson, 755 F.3d 738, 743 (1st Cir.

  2014)). Further, the entitlement to pursue such discovery requires the requesting party to

  exercise “due diligence.” Alicea v. Machete Music, 744 F.3d 773, 788 (1st Cir. 2014). As


  6
    During the hearing before me, Plaintiffs confirmed that the pending discovery is only the beginning of
  what they now plan to seek. That is, they intend to follow the pending discovery with requests (including
  deposition notices) for all documents and information that may be referenced in whatever they get from
  the first wave of documents and testimony that they have asked FNMA and FHFA to provide.

                                                      5
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 6 of 8 PageID #: 1339




  Alicea explicates, Plaintiffs must establish the following three prongs to warrant Fed. R. Civ. P.

  56(d) relief:

          (i) good cause for [their] inability to have discovered or marshalled the necessary
          facts earlier in the proceedings; (ii) a plausible basis for believing that additional
          facts probably exist and can be retrieved within a reasonable time; and (iii) an
          explanation of how those facts, if collected, will suffice to defeat the pending
          summary judgment motion.

  Id. Rule 56(d) also requires the party seeking discovery to support the request by affidavit or

  declaration, which Plaintiffs have not done.

          Plaintiffs argue that the Court’s terse text order granting their motion (ECF No. 97) to

  extend time for them to file their opposition to 266 Putnam’s summary judgment motion

  amounts to an order that effectively ruled that they are free to pursue wide ranging discovery that

  will take months, if not years, as loosely described in that motion (including depositions of

  various Defendants). Citing McConaghy v. Sequa Corp., 294 F. Supp. 2d 151, 160 (D.R.I.

  2003), FNMA and FHFA counter that the Court should not be constrained by its text order

  because it was not a decision on the merits of their motion for protective order; in any event such

  an interlocutory order is not final and may be subject to further review or reconsideration. Perez-

  Ruiz v. Crespo-Guillen, 25 F.3d 40, 42 (1st Cir. 1994). ECF No. 106 at 2. At bottom, the

  Court’s text order contemplated only that Plaintiffs could pursue such Fed. R. Civ. P. 56(d)

  discovery as would be consistent with the filing of their opposition to the motion for summary

  judgment by May 18, 2021. Text Order of Mar. 31, 2021. That is, the Court construes its text

  order of March 31, 2021, as meaning only that Plaintiffs are entitled to some Fed. R. Civ. P.

  56(d) discovery, with the scope of such discovery unspecified and cabined by the deadline (May

  18, 2021) set by the Court. Id.




                                                     6
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 7 of 8 PageID #: 1340




          Mindful of these principles, during the hearing before me, I questioned counsel for the

  interested parties regarding what is really “essential to justify” Plaintiffs’ opposition to the

  summary judgment motion and how most efficiently (consistent with the proportionality

  requirement of Fed. R. Civ. P. 26(b)(1)) to provide that to Plaintiffs. The following information

  emerged:

      x   FNMA has a highly confidential “Master Loan” document that is the instrument
          that accomplished the conveyance of Plaintiffs’ mortgage and loan on July 26,
          2017, to U.S. Bank/Rushmore with the right to foreclose retained by FNMA;

      x   The “Master Loan” document can easily be produced with an authenticating
          affidavit within a week or less;

      x   This “Master Loan” document speaks for itself and there is no knowledgeable
          individual at FNMA who could amplify on its meaning;

      x   Apart from the foregoing, FHFA has no documents and no information bearing on
          FNMA’s status as mortgagee;

      x   Plaintiffs were unable to articulate anything more that is essential for them to
          present FNMA’s status as mortgagee (or not) to the Court in opposition to the
          motion for summary judgment.

          Based on these representations of counsel and ignoring (at least for now) Plaintiffs’

  dereliction of their Fed. R. Civ. P. 56(d) obligation to include an affidavit or declaration to

  buttress a supplemental discovery request, the Court hereby orders that the motion for protective

  order is granted in part and denied in part. It is denied only to the extent that FNMA is ordered

  to produce by May 24, 2021, the “Master Loan” document, authenticated by affidavit or

  declaration. All parties are ordered to treat the “Master Loan” document as strictly confidential,

  to be accessible only to counsel for the parties and to be filed with the Court under seal.7 The




  7
   To the extent that a limited excerpt of the “Master Loan” document is all that is relevant to a court filing,
  and the excerpt contains no confidential information, the parties are urged to meet and confer to
  determine whether such excerpt may be filed by agreement without a motion to seal.

                                                        7
Case 1:18-cv-00214-JJM-PAS Document 107 Filed 05/18/21 Page 8 of 8 PageID #: 1341




  Court’s granting of the motion for protective order is without prejudice to Plaintiffs seeking other

  limited discovery, provided that Plaintiffs are cautioned that fact discovery is closed and that

  they may not seek additional discovery, except as may be consistent with the Fed. R. Civ. P.

  56(d) principles articulated above, including that they must clearly justify by affidavit or

  declaration why any additional discovery is “essential” for their opposition to the pending

  motion for summary judgment and that they must exercise due diligence to avoid further delay

  (particularly delay that further prejudices 266 Putnam), as well as that they must comply with the

  other requirements set out in Alicea, 744 F.3d at 788, and be mindful of proportionality as

  required by Fed. R. Civ. P. 26(b)(1). As L. Frank Baum wrote in The Marvelous Land of Oz,

  “everything has to come to an end, some time,” so too with the discovery and dispositive motion

  briefing in this case. Wai Feng Trading Co. Ltd., 2016 WL 4184014, at *1 (quoting L. Frank.

  Baum, The Marvelous Land of Oz 182 (1904)).

  III.   CONCLUSION

         As set forth above, the motion for protective order (ECF No. 100) is granted in part and

  denied in part without prejudice to Plaintiffs’ seeking additional discovery. Because this

  determination impacts the due date for Plaintiffs’ opposition to 266 Putnam’s motion for

  summary judgment, the Court further orders that the Plaintiffs’ opposition is due on June 21,

  2021, and 266 Putnam’s reply is due on July 2, 2021. Further extensions to these deadlines will

  not be lightly granted. Because Defendant Wells Fargo was not at the hearing, the Court did not

  address the due date for Plaintiffs’ opposition to its motion to dismiss.



  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  May 18, 2021

                                                    8
